NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                        2022 IL App (3d) 190780-U

                                   Order filed May 12, 2022
      ____________________________________________________________________________

                                                  IN THE

                                    APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                    2022

      THE PEOPLE OF THE STATE OF                      )       Appeal from the Circuit Court
      ILLINOIS,                                       )       of the 10th Judicial Circuit,
                                                      )       Peoria County, Illinois,
             Plaintiff-Appellee,                      )
                                                      )       Appeal No. 3-19-0780
             v.                                       )       Circuit No. 19-CF-112
                                                      )
      JOSH L. McCALL,                                 )       Honorable
                                                      )       Kevin W. Lyons,
             Defendant-Appellant.                     )       Judge, Presiding.
      ____________________________________________________________________________

            PRESIDING JUSTICE O’BRIEN delivered the judgment of the court.
            Justice Lytton concurred in the judgment.
            Justice Holdridge concurred in part and dissented in part.
      ____________________________________________________________________________

                                                 ORDER

¶1          Held: (1) The circuit court did not err in granting the State’s motion for an extension of
                  the speedy trial period for DNA testing. (2) The circuit court erred in refusing to
                  calculate and enter the sentencing credit defendant received for successful
                  participation in the Peoria County Jobs Partnership Program.

¶2          Defendant, Josh L. McCall, appeals from his convictions for predatory criminal sexual

     assault of a child and aggravated criminal sexual abuse. Defendant argues his speedy trial rights

     were violated and that the Peoria County circuit court erred in refusing to calculate sentencing
     credit for his successful participation in the Peoria County Jobs Partnership Program (Jobs

     Partnership Program). We affirm in part, reverse in part, and remand with directions for the court

     to calculate the Jobs Partnership Program credit.

¶3                                          I. BACKGROUND

¶4          On February 26, 2019, the State charged defendant with predatory criminal sexual assault

     of a child (720 ILCS 5/11-1.40(a)(1) (West 2018)) and aggravated criminal sexual abuse (id. § 11-

     1.60(c)(1)(i)). Defendant was arrested on these charges in Kansas City, Missouri, on March 4,

     2019, and taken into custody in Peoria on March 27, 2019. At arraignment, the court appointed the

     public defender to represent defendant.

¶5          Defendant’s case was first set for jury trial on June 17, 2019. On June 6, the State moved

     to continue the trial date because the DNA analysis had not been completed on the sexual assault

     kit. The circuit court granted the motion, and the case was reset for jury trial on July 22, 2019. A

     hearing on the State’s motion to introduce out-of-court statements pursuant to section 115-10 of

     the Code of Criminal Procedure of 1963 (Code) (725 ILCS 5/115-10 (West 2018)) began on July

     17 and finished on July 19, 2019. On July 18, defendant personally filed a motion to dismiss for

     speedy trial violation. After the conclusion of the hearing on July 19, defense counsel adopted and

     argued defendant’s motion to dismiss. The court denied the motion as the existing trial date was

     set 118 days from the date defendant was taken into custody in Illinois.

¶6          After the court ruled on the motion to dismiss, the State made an oral motion to continue

     the jury trial and for an additional 120 days to obtain the results of the DNA testing pursuant to

     section 103-5(c) of the Code (id. § 103-5(c)). After making the motion, the State represented the

     following to the court. Part of the testing had been completed but the final analysis and report

     would not be finished until the following week. A known standard that had been obtained in the


                                                      2
     Department of Corrections (DOC) from a prior prison sentence had been used to this point, and

     the State had discussed with defense counsel that morning about defendant providing a prejudice

     free swab. The State represented that defendant had agreed to provide a buccal swab that morning.

     The court inquired about the delayed analysis, and the State represented that the laboratory

     informed it that the submission of the new sample would “not delay things in any way, shape, or

     form.” The State had an investigator standing by to deliver the swab directly to the Morton crime

     laboratory. The State told the court that it had spoken with the director of the laboratory, and she

     informed them that the results had been prioritized to be completed before the trial date, but a

     laboratory error prevented the analysis from being finished. The director offered to instruct an

     analyst to work through the weekend to complete the analysis.

¶7          At this point, the court stated that it was disingenuous of the laboratory, that they were

     previously advised and still did not “hop to it.” The State then informed the court that it had

     discussed the case with the laboratory in May, and the laboratory said they could have the analysis

     finished in a week. The State reiterated that it was asking for a continuance pursuant to section

     103-5(c) of the Code so DNA testing could be completed for both parties. The parties began to

     search for a new trial date. Defense counsel informed the court that he was unavailable on August

     5 due to another scheduled trial. The court’s schedule was heavy for the remainder of August, and

     it suggested September 9 or 16. Defense counsel asked for September 9 representing that he had a

     conflict with the week of September 16. The record contains no objections made by defense

     counsel or defendant. The motion was granted, and the parties agreed on a new date of September

     9, 2019, for jury trial with a date in the end of August for the court’s ruling on the previously

     argued motion to admit out-of-court statements.




                                                       3
¶8            After this date, the State filed a motion for disclosure of samples. Defendant failed to

       provide the new buccal swab on July 19, 2019. In their motion, the State disclosed that the

       laboratory analyst had analyzed the swabs on July 20 and 21, extracting male DNA from three of

       the swabs, indicating that the extracted DNA may be suitable for Y-STR testing. Defendant was

       ordered to provide a buccal swab which he provided on August 8, 2019. On that day, the State

       informed the court that Y-STR testing was performed in Springfield and would take a month to

       complete, meaning the DNA analysis would not be completed by the September 9 trial date. The

       court continued the jury trial to October 21, 2019. The case proceeded to trial on that date and the

       jury found defendant guilty of both counts.

¶9            On December 18, 2019, a hearing was held on defendant’s motion for a new trial based on

       a failure of the State to show the due diligence required to obtain a continuance under section 103-

       5(c). After hearing arguments, the court denied the motion, stating that enough effort had been

       articulated along the way to show due diligence on the part of the State. The court mentioned that

       the State indicated it had made “call after call and visit after visit” to the laboratory. He described

       their efforts as “dogged.” Further, it recalled the laboratory director testifying in this case or

       another recent case regarding the delays and workload and he did not believe that testimony to be

       disingenuous. After the denial of this motion, the case proceeded to the sentencing hearing.

¶ 10          During the sentencing hearing, evidence, including the presentence investigation report

       (PSI) was presented. The PSI indicated that defendant participated in the Jobs Partnership Program

       at the Peoria County jail. According to a letter from the assistant director of the program, defendant

       successfully completed the program, graduating after 128 days of classes. During the hearing, the

       court expressed confusion over how defendant received a place in the program. Defense counsel

       argued defendant’s participation in mitigation, stating that instead of doing nothing while he was


                                                         4
       being held in the county jail, “[h]e did take the initiative to attend the program.” At the conclusion

       of the hearing, the court sentenced defendant to 44 years’ imprisonment on the predatory criminal

       sexual assault of a child charge. The court imposed no sentence on the aggravated criminal sexual

       abuse charge. After defendant received his appeal rights and the court agreed to direct the clerk to

       file a notice of appeal, defense counsel asked the court if defendant could receive sentencing credit

       for his participation in the Jobs Partnership Program. The court denied this request, stating: “I find

       that it does not apply. I do that because I can’t determine what his days were and he’s not credible.”

       Defendant appeals.

¶ 11                                               II. ANALYSIS

¶ 12                                              A. Speedy Trial

¶ 13           Defendant argues that his right to a speedy trial was violated when the circuit court

       erroneously granted the State’s motion for an extension of the speedy trial period to obtain DNA

       results where there was no showing of due diligence on the part of the State. A defendant is

       guaranteed the right to a speedy trial both constitutionally and statutorily. U.S. Const., amends.

       VI, XIV; Ill. Const. 1970, art. I, § 8; 725 ILCS 5/103-5 (West 2018). While the constitutional and

       statutory rights address comparable concerns, “the rights established by each of them are not

       necessarily coextensive.” People v. Kliner, 185 Ill. 2d 81, 114 (1998). Here, defendant asserts a

       violation of his statutory right to a speedy trial.

¶ 14           Section 103-5(a) of the Code requires that every person in custody in this state shall be

       tried within 120 days from the date they were taken into custody. 725 ILCS 5/103-5(a) (West

       2018). Two exceptions exist to this rule. The first, which is not at issue here, where “delay is

       occasioned by the defendant” Id. The second, which does apply here, where the State, having

       exercised due diligence without success, can apply for an extension of the speedy trial period to


                                                             5
       obtain material evidence. Id. § 103-5(c). Regarding DNA evidence, section 103-5(c) specifically

       states:

                        “[i]f the court determines that the State has exercised without success due diligence

                        to obtain results of DNA testing that is material to the case and that there are

                        reasonable grounds to believe that such results may be obtained at a later day, the

                        court may continue the cause on application of the State for not more than an

                        additional 120 days.” Id.

¶ 15             As an initial matter, the State argues that defendant forfeited this issue by failing to object

       to the motion to extend the speedy trial period. Defendant argues that the issue was not forfeited

       but, if it was, it may be reviewed under the plain error doctrine. The record clearly indicates that

       defense counsel made no objection at the time of the State’s motion and raised the issue for the

       first time in a posttrial motion. To preserve an issue for review, a defendant must make a

       contemporaneous objection and raise the issue again in a posttrial motion. People v. Hillier, 237

       Ill. 2d 539, 544 (2010). Since no contemporaneous objection was made in this case, the issue has

       been forfeited and can only be reviewed for plain error. We begin our plain error review by

       determining whether an error occurred. People v. Piatkowski, 225 Ill. 2d 551, 565 (2007).

¶ 16             A circuit court’s ruling on due diligence will not be overturned unless it amounts to a clear

       abuse of discretion. People v. Swanson, 322 Ill. App. 3d 339, 347 (2001). “A trial court abuses its

       discretion where its decision is arbitrary, fanciful, or unreasonable, or where no reasonable person

       would take the court’s view.” People v. Curry, 2020 IL App (2d) 180148, ¶ 39. Whether the State

       exercised due diligence is decided on a case-by-case basis, after a careful review of the specific

       circumstances of the case. Swanson, 322 Ill. App. 3d at 347. The burden is on the State to prove

       they exercised due diligence. People v. Spears, 395 Ill. App. 3d 889, 893 (2009). “Whether the


                                                           6
       trial court abused its discretion when it determined the exercise of due diligence is a question

       reviewed by an examination of what information the court had before it when it made its finding.”

       People v. Battles, 311 Ill. App. 3d 991, 1003 (2000). “Thus, when a defendant challenges the trial

       court’s grant of a continuance under section 103-5(c), we examine the record as it existed at the

       time of the motion.” Spears, 395 Ill. App. 3d at 893.

¶ 17          The State made its motion to continue on July 19, 2019. At that time, the State had not

       caused any significant delay in sending the samples to the laboratory as the laboratory had the

       samples since May 2019. Also, the State spoke with the laboratory on several occasions. The

       record reflects conversations in May and July and conversations with the analyst and the laboratory

       director regarding the testing. The failure of the State to obtain a prejudice free swab before the

       July 19 date had no bearing on the continuance it sought that day. Even if a prejudice free sample

       from defendant had been submitted to the laboratory months prior to July 19, the error that

       occurred would still have prevented the analysis from being completed on time. The efforts of the

       State in this case, in sending the samples to the laboratory without significant delay, following up

       with the laboratory regarding the results, and informing them of important trial dates constituted a

       diligent effort to obtain the results within the 120-day time frame.

¶ 18          The laboratory’s efforts were also detailed on the record at the time of the motion. The

       laboratory had prioritized the sample to be completed before trial, but an error occurred preventing

       that from happening as planned. However, part of that testing had been completed but the analysis

       and final reports remained outstanding. Further, the laboratory offered to have an analyst work

       through the weekend to complete the outstanding analysis. Regardless of the court’s complaints

       that the laboratory did not “hop to it,” the efforts of the laboratory in this case, in prioritizing the

       sample to be completed on time and offering to complete the analysis over the weekend to mitigate


                                                          7
       the error further established the State’s diligent effort to complete the testing within the 120-day

       time frame.

¶ 19          We find, based on the information before the circuit court at the time of the motion, that

       the decision to allow the motion was not arbitrary or capricious and that a reasonable person could

       have found due diligence on the part of the State. Therefore, there was no abuse of discretion in

       allowing the State’s motion to extend the speedy trial period to obtain the DNA results.

¶ 20          Defendant argues that the circuit court considered information outside of the record in

       making its decision to grant the motion for extension of time. “Deliberations of the court must

       necessarily be limited to the record before it.” People v. Steidl, 177 Ill. 2d 239, 266 (1997).

       “However, not every departure from the rule will call for reversal” and “[a] showing of prejudicial

       effect is required.” Roth v. Roth, 45 Ill. 2d 19, 25 (1970).

¶ 21          The court does mention facts that are not contained within the record of this case when

       ruling on the posttrial motion, citing testimony of the laboratory director in another case, as well

       as referencing “call after call and visit after visit” by the State. However, because the information

       presented, on the record, at the time of the motion was sufficient to establish due diligence, any

       consideration of information outside the record did not prejudice defendant.

¶ 22                                          B. Sentencing Credit

¶ 23          Defendant argues that the circuit court erred in refusing to calculate the presentence

       incarceration credit for defendant’s participation in the Jobs Partnership Program. Defendant

       argues that calculation of the credit is mandatory and, therefore, defendant’s qualification for the

       credit is a matter of statutory interpretation to be reviewed de novo. The State argues that section

       3-6-3(a)(4) of the Unified Code of Corrections (730 ILCS 5/3-6-3(a)(4) (West 2018)) gives the




                                                         8
       circuit court the discretion whether to calculate the credit and, therefore, the standard of review

       should be abuse of discretion.

¶ 24          To determine the appropriate standard of review, we first turn to the plain language of the

       statute. “In determining the plain meaning of statutory language, we consider the statute in its

       entirety, keeping in mind the subject it addresses and the apparent intent of the legislature in

       enacting it.” People v. Montalvo, 2016 IL App (2d) 140905, ¶ 17. “If the statutory language is

       clear and unambiguous, we must apply it as written, without resort to extrinsic aids of statutory

       construction.” Id.

¶ 25          Here, section 3-6-3(a)(1) states “[t]he [DOC] shall prescribe rules and regulations for

       awarding and revoking sentence credit for persons committed to the Department which shall be

       subject to review by the Prisoner Review Board.” 730 ILCS 5/3-6-3(a)(1) (West 2018). Regarding

       the specific sentencing credit at issue in this case, section 3-6-3(a)(4) states that the rules shall

       provide those individuals held in pretrial detention who successfully completed a qualifying

       program provided by the county jail may be provided sentence credit. Id. § 3-6-3(a)(4). This

       section continues, the“[c]alculation of this county program credit shall be done at sentencing as

       provided in Section 5-4.5-100 of this Code and shall be included in the sentencing order.” Id.

       Viewing the statute as a whole, it is clear that the discretion to award the sentencing credit lies

       with the DOC. The statute also imposes a duty on the circuit court to calculate the program credit

       and include that calculation on the sentencing order. As such, the issue is a matter of statutory

       interpretation, not discretion, and is subject to de novo review. Montalvo, 2016 IL App (2d)

       140905, ¶ 17.

¶ 26          During the sentencing hearing, evidence was presented that defendant successfully

       completed the Jobs Partnership Program. A letter from the assistant director of the program


                                                        9
       indicated that defendant had graduated from the program after 128 days in classes. This evidence

       was briefly discussed during the hearing with no calculation or indication that it should be included

       on the sentencing order. On appeal, the parties agree that based on the documentation provided,

       defendant satisfied the requirements of section 3-6-3(a)(4). As such, defendant is entitled to a

       calculation of the credit, which needs to be entered on the sentencing order.

¶ 27          As there was only a brief discussion of the credit at the sentencing hearing, we remand the

       cause with directions for the court to calculate the amount of credit owed to defendant. Illinois

       Supreme Court Rule 472 (eff. May 17, 2019), which provides that the circuit court retains

       jurisdiction to correct certain errors in sentencing, clearly states the remedy in such cases.

                      “In all criminal cases pending on appeal as of March 1, 2019, or appeals filed

                      thereafter in which a party has attempted to raise sentencing errors covered by this

                      rule for the first time on appeal, the reviewing court shall remand to the circuit court

                      to allow the party to file a motion pursuant to this rule.” Ill. S. Ct. R. 472(e) (eff.

                      May 17, 2019).

       Thus, we reverse the court’s finding that the credit does not apply and remand the cause with

       directions for counsel to file a motion to amend the judgment to include the calculation of

       sentencing credit.

¶ 28                                           III. CONCLUSION

¶ 29          The judgment of the circuit court of Peoria County is affirmed in part, reversed in part, and

       remanded with directions.

¶ 30          Affirmed in part and reversed in part.
¶ 31          Cause remanded with directions.

¶ 32          JUSTICE HOLDRIDGE, concurring in part and dissenting in part:


                                                        10
¶ 33          I agree with the majority that the circuit court did not err in granting the State’s motion for

       extension of the speedy trial period for DNA testing. However, I dissent from the majority’s

       finding that the court erred in refusing to calculate the sentencing credit for the defendant’s

       participation in the Peoria County Jobs Partnership Program.

¶ 34          Section 3-6-3(a)(4.6) of the Unified Code of Corrections (730 ILCS 5/3-6-3(a)(4.6) (West

       2018)) states,

                        “The rules and regulations on sentence credit shall also provide that a prisoner

                        who has been convicted of a sex offense as defined in Section 2 of the Sex

                        Offender Registration Act shall receive no sentence credit unless he or she either

                        has successfully completed or is participating in sex offender treatment as defined

                        by the Sex Offender Management Board.”

       A sex offense, as defined in the Sex Offender Registration Act, includes predatory criminal

       sexual assault of a child and aggravated criminal sexual abuse, which the defendant was

       convicted of in this case. See 730 ILCS 150/2(B)(1) (West 2018). Thus, the defendant was not

       eligible for sentencing credit for his participation in the jobs program, unless he had completed

       or was participating in sex offender treatment. The defendant provided no evidence that he met

       this requirement. Therefore, I would find that the defendant was not eligible for the sentencing

       credit and the court did not err in finding that it did not apply and not including it on the

       sentencing order. While this reasoning was not expressed by the circuit court or advanced by

       either party, we can affirm for any reason in the record. People v. Sanchez, 2013 IL App (2d)

       120445, ¶ 27. Should, in the future, the defendant meet the requirements to receive the

       sentencing credit, he can petition for an award of such credit.




                                                         11